 1   Jesse I. Santana (State Bar No. 132803)
     Santana Carlos & Smith Law Firm, P.C.
 2
     The Historic Winship Building
 3   500 Second Street
     Yuba City, CA 95991
 4   TEL: (530) 822-9500
     FAX: (530) 751-7910
 5

 6   Attorney for Defendant
     Fidel Gomez, Jr
 7
                            IN THE UNITED STATES DISTRICT COURT
 8

 9                      FOR THE EASTERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,                           Case No.: 2:18-CR-00233-WBS
11                 Plaintiff,
12
     vs.                                                 DEFENDANT FIDEL GOMEZ, JR’S
                                                         EXPARTE APPLICATION FOR BRIEF
13                                                       EXTENSION OF HIS CURFEW ON
     FIDEL GOMEZ, JR,
14                                                       SEPTEMBER 10, 2019 UNTIL 8:30 P.M. SO
                   Defendant.                            HE CAN ATTEND HIS LONG-TIME
15                                                       FRIEND’S ROSARY IN SACRAMENTO;
                                                         AND PROPOSED ORDER
16

17
                                                         Hon. Magistrate Allison Claire
18

19
            Defendant Fidel Gomez hereby requests that the Court grant a brief extension of his
20
     curfew on September 10, 2019 until 8:30 p.m so he can attend the rosary of long-time family
21
     friend Yecenia Gutierrez at East Lawn Funeral Home, 4300 Folsom Boulevard in Sacramento:
22

23

24          1.     This case was filed on or about November 2, 2018. On June 28, 2019, the
25
                   Honorable Magistrate Judge Edmund F. Brennan ordered that Mr. Gomez be
26
                   released on a secured bond utilizing all available equity in three properties as
27

28


                                                     1
 1        stated on the record. Mr. Gomez was ordered released to the custody of the
 2
          Pretrial Services Officer on July 1, 2019.
 3
     2.   Pretrial Services Officer Darryl Walker has informed Mr. Gomez’s attorney that
 4
          Mr. Gomez has been compliant with his release conditions and there have been no
 5

 6        issues.

 7

 8
     3.   On September 4, 2019, Yecenia Gutierrez, a long-time family friend of Mr.
 9
          Gomez, passed away. Ms. Gutierrez’s rosary is on September 10, 2019 at 6:00
10
          p.m. (at East Lawn Funeral Home, 4300 Folsom Boulevard in Sacramento) and
11

12        her funeral service is on September 11, 2019 at 9:30 a.m. (at the Cathedral of the

13        Blessed Sacrament, 1017 11th Street in Sacramento). Under Mr. Gomez’s pretrial
14
          release conditions, his curfew is from 7:00 p.m. to 6:00 a.m. If he travels to
15
          Sacramento and attends the rosary, which will take about 40 to 50 minutes, he
16
          will not make it to his mother’s house by 7:00 p.m. He does not want to be in
17

18        violation of his pretrial release conditions.

19

20
     4.   Mr. Gomez is requesting that the Court grant him a brief extension of his curfew
21
          on September 10, 2019 until 8:30 p.m so he can attend Ms. Gutierrez’s rosary at
22
          East Lawn Funeral Home, 4300 Folsom Boulevard in Sacramento.
23

24

25   5.   Mr. Gomez understands that if the Court grants his request all conditions of the
26
          bond, including Pretrial Services supervision and special conditions of release
27
          shall remain in full force.
28


                                             2
 1

 2
            6.     Mr. Walker, Mr. Gomez’s Pretrial Services Officer, has no objection to the one
 3
                   time extension of Mr. Gomez’s curfew. Mr. Walker has made clear that Mr.
 4
                   Gomez must provide proof of the rosary and that he was actually present at the
 5

 6                 rosary. Mr. Gomez’s attorney has already provided Mr. Walker with a copy of

 7                 the notice of Ms. Gutierrez’s rosary and funeral. If the Court grants the brief
 8
                   extension of Mr. Gomez’s curfew, Mr. Gomez will provide Mr. Walker with a
 9
                   pamphlet of his attendance at the rosary. Assistant United States Attorney
10
                   Cameron Desmond does not object to the request.
11

12                                               Respectfully submitted,

13   Date: September 9, 2019.                       /s/ Jesse I. Santana
                                                 Jesse I. Santana
14

15                                               Attorney for Defendant
                                                 Fidel Gomez, Jr.
16

17

18                                       PROPOSED ORDER

19          The Court hereby grants Defendant Fidel Gomez’s request for a brief extension of his
20
     curfew on September 10, 2019 until 8:30 p.m so he can attend the rosary of Ms. Gutierrez at East
21
     Lawn Funeral Home, 4300 Folsom Boulevard in Sacramento.
22

23

24          IT IS SO ORDERED.

25   Dated: September 10, 2019.
26

27

28


                                                     3
